DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 19 are pending 
Claims 3, 9, 15, 17, and 19 are objected
Claim 1 – 19 are allowed.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Applicant is advised the preliminary amendment document filed September 8, 2020 was not in compliance with the requirement of 37 CFR 1.121 or 1.4.  Specifically, all the claims did not include the proper status identifier.  (i.e. claims 17 and 19).  However, in the interest of compact prosecution the Examiner consider the response to be a valid response and examined the all pending claims.  
In any future amendment Applicant is required to submit a complete listing of the claims with their status.
Claims 3, 9 and 15 are objected to because of the following informalities:
Claim 3 line 2, after “resin” a comma appears.  However, since this is the end of the sentence the comma is improper.  Appropriate correction is required.
Claim 9 line 2, after “system” a comma appears.  However, since this is the end of the sentence the comma is improper.  Appropriate correction is required.
Claim 15 line 11, after “ammonia;” the conjunction “and” has been omitted.  Appropriate correction is required.
Allowable Subject Matter
Claims 1- 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggest a motivation for the process for the chromatographic purification of a starting stream containing ammonium sulfate and 2-hydroxy-2-methylpropionic acid comprising; elution of a raffinate enriched in ammonium sulfate that is depleted of 2-hydroxy-2-methylpropionate; and then elution of an extract enriched with 2-hydroxy-2-methylpropionic acid that is depleted of ammonium sulfate.
The prior arts of CA 486040 (American Cyanamid Co., 1952) (‘040) and GB 578307 (American Cyanamid, Co. 1946)  (‘307) provide a process which allows the purification of α-hydroxy isobutyric acid (2-hydroxy-2-methylpropionic acid).  
Prior art ‘040 describes a process for refining α-hydroxy isobutyric acid, where a mixture, of Example 2, to be purified can comprise anionic impurities; such as, ammonium sulfate (pp. 3).  The process of ‘040 is based on an ion exchange mechanism, where the mixture to be purified is first passed through an anionic resin so 
The prior art ‘307 describes a process for separating the various anions included in a liquid medium, by passing the liquid medium through an anionic resin; or to the modification of the ratio of one of the anions to a different anion by passing the medium through another. (pp.1, lines 11-14 & 19 - 21).  In Example 6 of ‘307, the liquid medium may comprise 2-hydroxy-2-methylpropionic acid and ammonium sulfate.  Further, according to this example, purified 2-hydroxy-2-methylpropionic acid is obtained by passing the liquid medium through an anionic (exchanger) resin to obtain an effluent devoid of sulfate anion; and then by passing the effluent through a cationic (exchanger)  resin to obtain purified 2-hydroxy-2-methylpropionic acid also devoid of ammonium cation.  As can be noted, Example 6 of ‘307 is very similar to the process of Example 2 of ‘040.  However, ‘307 does not describe the elution of a raffinate rich in ammonium .
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
This application is in condition for allowance except for the following formal matters: 
See the section titled “claim objections”.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622